Exhibit 10

The following summarizes the fiscal year 2013 Executive Compensation Program
approved by the Subcommittee of the Compensation Committee of the Board of
Directors (the “Subcommittee”) of Jefferies Group LLC for the following
executive officers:

 

Michael J. Sharp    Executive Vice President,   

General Counsel and Secretary

   Salary:    $1 million Bonus Range*:    $0—$2.6 million** John Stacconi   
Global Treasurer    Salary:    $400,000 Bonus Range*:    $0—$1 million**

 

* The Subcommittee may choose to pay all or a portion of the bonus, if any, in
cash or in another form of compensation.

** The executives’ bonuses, including the previously reported bonuses for
Messrs. Handler and Friedman, will be dependent on earnings before income tax,
pre-tax return on tangible equity and pre-tax profit margin for fiscal year
2013. These financial measures are to be calculated using consolidated results
from continuing operations of Jefferies Group LLC. Financial results will be
adjusted to add back the negative effect of extraordinary transactions (e.g.
mergers, acquisitions, or divestitures), if any, occurring during the year or
from prior years. A formula was approved which will provide for no annual
bonuses if minimum threshold levels of performance are not achieved and maximum
bonuses if performance equals or exceeds the top performance threshold level. In
all, six threshold levels of performance and corresponding bonus amounts were
approved for each executive. Company performance falling between set threshold
levels of performance are expected to result in an amount of bonus interpolated
between such set threshold levels of performance. The Subcommittee reserved the
right to take into consideration additional performance measures in determining
whether to reduce the calculated bonus awards. The Subcommittee does not have
discretion to increase the bonus awards above the maximum amounts approved.